PER CURIAM.
Affirmed. The trial court was correct in denying the defendant-purchasers’ claim, under Section 83.06 Florida Statutes, for double rent in view of the fact that no such relief was sought in the pleadings filed in the trial court. Painter v. Town of Grove-land, 79 So.2d 765 (Fla.1955); David Properties, Inc. v. Selk, 151 So.2d 334 (Fla. 1st DCA 1963).
The defendant-purchasers’ appeal of the trial court’s order granting them possession of the real property in question, but allowing the plaintiff-lessees to remain on the property pending the plaintiffs’ timely appeal appears to be moot in view of the fact that the issues involved in this case are now resolved by this decision. In any event, the defendant-purchasers are clearly entitled to both the possession and use of the property in question, with the plaintiff-lessees being required to vacate the premises.
In view of the foregoing, the remaining points raised in this case by appellant, are moot. Accordingly, we do not address them specifically.
Affirmed.